Citation Nr: 1431850	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-46 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability manifested by left eye blindness, claimed to be as a result of improper treatment or the lack of properly diagnosing the underlying disability by VA Medical Center personnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and his son




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Oakland, California, that, in pertinent part, denied the above claim.

In August 2013, the Veteran, along with his son and daughter, testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In February 2014, the Board referred the matter for an independent medical expert (IME) opinion concerning the Veteran's claim.  The advisory opinion was obtained in April 2014, and has been included in the claims file for review.  In May 2014, the Veteran was provided with a copy of the IME opinion and afforded the opportunity to respond.  In June 2014, he indicated that he had no further argument or evidence to submit.
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has additional disability including left eye visual compromise, because VA providers did not exercise the degree of care that would be expected of a reasonable health care provider.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 for left eye blindness have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying 
additional disability of a Veteran if it was not the result of the Veteran's willful misconduct and either the disability was proximately caused by the provision of training and rehabilitation service by the Secretary as part of an approved rehabilitation program or the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title ("VA treatment"), and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the VA treatment upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  VA considers each body part involved or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that VA treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received VA treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  VA treatment cannot cause the continuance or natural progress of a disease or injury for which treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment proximately caused a Veteran's additional disability, the Veteran must show that VA treatment caused the Veteran's additional disability, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the treatment without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran asserts that because he was not correctly diagnosed by VA personnel when initially presenting with symptoms of extreme facial pain for a period of three months from April 2007 to July 2007, he now suffers from a more disabling disorder to include left eye blindness.

The Veteran presented at the VA Hospital in Fresno, California, on multiple occasions during the stated time period, during which numerous diagnostic studies were conducted.  However, as no cause for the pain was determined, efforts focused on managing the Veteran's pain with various medications, to include Vicodin, Prednisone, Methadone, and Morphine.  As a result, VA's failure to timely diagnose and treat thickening mucosal membranes is alleged to have contributed to the outcome of left eye blindness.  It is averred that the VA primary care physician directly caused the loss of sight in the Veteran's left eye, through negligence in not pursuing the possibility of a neoplasm and through a lack of vigorous pursuit for solutions to the Veteran's symptoms.

A VA examination report dated in May 2008 shows that the examiner, in pertinent part, indicated that in 2007, the Veteran was hospitalized for hyponatremia and appeared unwell and frail.  He had headache that was not well understood.  He eventually was seen with diffuse myalgias and left ocular pain.  He was given a Prednisone trial to see if temporal arteritis was the clinical picture, which did not help.  Eventually, he underwent evaluation which led to computed tomography (CT) examination and a left fungal sinusitis was realized and specimens were compatible with aspergillosis.  He was then sent to the Palo Alto VA Hospital where he had surgical treatment for the invasive aspergillus fungus.  He survived and did well, but, unfortunately, lost the vision in the left eye.  The VA examiner commented that with respect to the aspergillus infection in 2007, this was surgically treated, and the Veteran remained on fungal medications.  He currently had no side effects from the treatment but the disease left him blind in the left eye.  He had no residuals of malnutrition or vitamin deficiency.  He appeared healthy and fit.  The specific organism that affected him 18 months earlier was said to be invasive aspergillosis. 

A letter from the Chief of Infectious Diseases Section of the VA Palo Alto Health Care System dated in August 2013 shows that it was indicated that the author had participated in the transfer of the Veteran from the Fresno VA Hospital to the Palo Alto VA Hospital and had served as consultant in Infectious Diseases regarding aspects of the management of the Veteran's fungal disease.  The author premised his comments by indicating that he was not a radiologist and had not reviewed all aspects of the Veteran's care.  The author had been questioned as to whether radiographic studies at the Fresno VA Hospital should have alerted his care providers to the possibility of invasive disease beyond the sphenoid sinus into adjacent anatomic spaces including the orbit.  Following review of the record, the author commented that because it is always easier to see something once its existence is already known and once later studies reveal its subsequent location and appearance, he asked that a senior radiologist review the studies without the full benefit of hindsight.  In response, a senior radiologist who specializes in head imaging at Palo Alto remarked that there were in fact subtle signs of disease outside of the left sphenoid sinus on an April 2010 sinus study, as well as on a May 2011 brain scan, and that although subtle, had these signs been appreciated in Fresno (which they apparently were not), these signs might have triggered a more extensive work-up than actually took place at that time in Fresno.  At the same time, the senior radiologist pointed out that most staff radiologists, without special expertise in this more narrow area of radiology, might easily miss these findings.  In fact, one of the radiology resident (in-training) physicians in Palo Alto upon reviewing these studies on his own, admitted that he had not seen the subtle findings on his own, but that he could appreciate them once they were identified by his supervisor.

The author continued that it seemed from these comments that one should not 
necessarily conclude that all radiologists skilled in the standard practice of the "art" should have been able to identify the early invasive features of the Veteran's disease.  Yet on the other hand, some radiologists (in this case, someone highly skilled and specialized in a narrow sub-discipline of radiology) can, and could have, picked up the early signs in this case.  The author commented that in the end, it is always important to integrate the results of studies like these with many other forms of information about a case, including signs and symptoms.  The author noted that he was less familiar with these other aspects of the Veteran's care at Fresno, and opined that this was a difficult case at that time, and one for which there are no easy answers to the question about whether something more or different should have been done in the earlier phases of the Veteran's care.

The April 2014 IME opinion from S. M., M.D., Associate Professor, Department of Neurology, Wayne State University School of Medicine, shows that the Veteran's entire history was reviewed and identified in providing the requested opinion.  Dr. M. indicated that he had some concerns regarding the Veteran's care at VA Fresno. Upon review of the Veteran's medical course, Dr. M.'s impression was that the primary care provider did the usual and expected things and obtained the necessary consultations given the patient's presenting symptoms.  The Veteran was appropriately seen by multiple specialists including ENT, OMFS, ID, Neurology, and Ophthalmology and their assessments and recommendations appear to be appropriate given the information available at the time.  Dr. M. did not see how a primary care provider would be in a position to do more. However, in a situation where a patient continued to have intractable facial pain and ocular symptoms with known pan-sinusitis which was worsening on serial imaging, it would have been expected that more aggressive management from the various specialists involved in the Veteran's care would have occurred.  

While Dr. M. did not come across a major or specific event that would be described as careless or negligent, given its proximity to the cavernous sinus, the sphenoid sinus could lead to isolated cranial nerve palsy, particularly the abducens nerve.  It was somewhat peculiar that the physicians did not appreciate that his symptoms, rather than remaining of unknown origin, appeared to have a relatively clear explanation.  While all physicians noted the Veteran's longstanding history of left eye symptoms and abrupt loss of vision in left eye June 23, 2007, and documented loss of visual acuity in the left eye on examination, unfortunately this did not translate into proceeding urgent surgical intervention to address the sinusitis with extension of inflammation into left orbit and left orbital muscles (as noted on CT and MRI of 06/24/2007 and 06/25/2007, respectively).  Whether earlier intervention would have changed the final outcome with regard to permanent loss of vision in the left eye was said to remain unknown.

In responding to various questions posed by the Board, Dr. M. responded as follows:

(1)  The findings of the CT and MRI scans demonstrating extension of the inflammation outside of the sinuses have been reported in several notes from a variety of physicians during the Veteran's hospitalization on June 24, 2007. However, it appears that the critical link between his persistent and worsening symptoms (facial pain, left retroocular pain, and finally left lateral rectus palsy with acute loss of vision in the left eye) and these progressive radiographic findings (from April to June 2007) did not prompt them to initiate a more aggressive surgical management plan or earlier transfer to another hospital.

(2)  The Veteran was placed on antibiotics for suspected sinusitis early in the course of his presentation in April 2007.  However, without the benefit of biopsy results (which ultimately confirmed aspergillus), he was never treated with antifungal agents.

(3)  All adequate tests were obtained, however, the radiographic findings were not fully appreciated in the context of an elderly diabetic man presenting with persistent atypical facial/ocular pain and abrupt visual deficits.  Dr. M. would have expected them to make a link between the Veteran's symptoms and the radiographic findings and to have a lower threshold to intervene surgically to address the worsening sinusitis especially given the intractability of his presenting symptoms.
(4)  Given the Veteran's clinical and radiographic findings, the next step in terms of testing would have involved surgery by ENT to drain/debride the sinus and obtain specimens for cultures and pathology.  This is what was eventually done at VA Palo Alto and which led to definitive diagnosis and treatment.

(5)  Dr. M. was somewhat surprised that earlier intervention (either surgery at Fresno VA or transfer to another facility) was not performed given the Veteran's three-month history of worsening symptoms and progressive radiographic findings.

(6)  It is difficult to determine whether earlier diagnosis and treatment would have completely prevented the loss of vision in the left eye.  However, one can certainly imagine a scenario where earlier and more aggressive surgical and medical treatment of the sinusitis (when the Veteran complained of left eye pain in April 2007) could have possibly avoided future visual compromise.

The Board has reviewed all evidence in the claims files and finds that the weight of 
the evidence for and against the claim is at the very least in relative equipoise, and that the findings suggest that VA providers failed to undertake timely intervention (either surgery at Fresno VA or transfer to another facility) in light of the Veteran's presenting symptoms.  As noted by Dr. M. above, the VA examiners would have been expected to make a link between the Veteran's symptoms and the radiographic findings and to have a lower threshold to intervene surgically to address the worsening symptoms their intractability.  The Board finds probative the conclusion of Dr. M. that one can certainly imagine a scenario where earlier and more aggressive surgical and medical treatment could have possibly avoided future visual compromise.  

The Board has considered the August 2013 letter from the Chief of Infectious Diseases Section of the VA Palo Alto Health Care System but finds that the opinion from Dr. M. to be more probative of the critical elements at issue.  Nevertheless, the Board finds that the evidence is at the very least in equipoise as to whether the Veteran has additional disability that was proximately caused by VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.  As such, resolving reasonable doubt in his favor, the Board finds that entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for left eye blindness is warranted.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for left eye blindness is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


